186 F.2d 707
LOPEZ,v.UNITED STATES.
No. 12439.
United States Court of Appeals, Ninth Circuit.
Dec. 22, 1950.

Robert J. Drewes, San Francisco, Cal., for appellant.
Ernest A. Tolin, U.S. Atty., Norman W. Neukom, Sander L. Johnson and Paul Fitting, Asst. U.S. Atty., all of Los Angeles, Cal., for appellee.
Before BONE and ORR, Circuit Judges, and LEMMON, District Judge.
PER CURIAM.


1
This is an appeal from an order denying a motion to vacate a sentence which appellant contends the District Court had no jurisdiction to impose.  The motion was made pursuant to the provisions of Sec. 2255, 28 U.S.C.A.


2
It was stipulated during the argument of the appeal that the appellant is not in custody under the sentence he is attacking.  In fact, the said sentence has been served.  Appellant is now in custody under a separate, distinct and unrelated sentence.


3
Upon authority of Crow v. United States, 9 Cir., 186 F.2d 704, the judgment is affirmed.